DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a chain saw including a plurality of lines with a groove, classified in B23D57/023.
II. Claims 5-12 and 19, drawn to a chain saw including a first link with a hook, classified in B27B33/02.
III. Claims 13-14, drawn to a chain saw including a hard coating, classified in C23C28/044.
IV. Claims 15-18, drawn to a chain saw including a protective element, classified in B27B3/10.
V. Claim 20, drawn to a method of performing an orthopedic surgery including a step of inserting an implant precisely shaped in to the excavated volume into the bone, classified in A61B17/1657.
VI. Claim 21, drawn to a method of molding a chain saw link, classified in B22D1/00.
VII. Claims 22-25, drawn to a method of performing an orthopedic surgery using a robotic arm, classified in A61B34/70.
The inventions are independent or distinct, each from the other because:
Inventions V-VII and I-IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case the apparatus recited in group I-IV can be used in a process without performing the step of Groups V-VII, such as a step of inserting an implant precisely shaped in to the excavated volume into the bone, the teeth being made of molding or a step of using robotic arm for control.  
Inventions I-IV are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each of the groups requires a unique and mutually exclusive element, such as groove for group I, a hook for group II, a hard coating for group III and a protective element for group IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V-VII are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each of the groups V-VII requires a unique and mutually exclusive step, such as a step of inserting an implant precisely shaped in to the excavated volume into the bone for group V, the teeth being made of molding for group VI and a step of using robotic arm for control for group VII.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I recites a chain saw including a plurality of lines with a groove. Group I would require a search in at least B23D57/023 along with a unique text search.
Group II recites a chain saw including a first link with a hook. Group II would require a search in at least B27B33/02 along with a unique text search.
Group III recites a chain saw including a hard coating. Group I would require a search in at least C23C28/044 along with a unique text search.
Group IV recites a chain saw including protective element. Group II would require a search in at least B27B3/10 along with a unique text search.
Group V recites a method of performing an orthopedic surgery including a step of inserting an implant precisely shaped in to the excavated volume into the bone. Group I would require a search in at least A61B17/1657 along with a unique text search.
Group VI recites a method of molding a chain saw link. Group II would require a search in at least B22D1/00 along with a unique text search.
Group VII recites a method of performing an orthopedic surgery using a robotic arm. Group I would require a search in at least A61B34/70 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
No telephone call was made to Applicant to request an oral election to the above restriction requirement due to the complexity of the above restriction requirement or the examiner knows from past experience that an election will not be made by telephone. (See MPEP 812.01).
Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        8/8/2022

/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724